ICJ_121_ArrestWarrant_COD_BEL_2000-12-08_ORD_01_NA_04_EN.txt. 211

SEPARATE OPINION OF JUDGE PARRA-ARANGUREN

The grounds of jurisdiction originally advanced by the Conge — The new title
of jurisdiction invoked in the second round of oral argument — The objection
made by Belgium — The precedents of the Court on the matter — The new
position adopted by the Court — The reasons given cannot be upheld — Conclu-
sion

1. Notwithstanding my vote for the operative part of the Order, I feel
it necessary to make the following points.

2. In its Application, the Democratic Republic of the Congo relies, as
basis for the Court’s jurisdiction, on the fact that “Belgium has accepted
the jurisdiction of the Court and, in so far as may be required, the present
Application signifies acceptance of that jurisdiction by the Democratic
Republic of the Congo” (Order, para. 2).

3. The Democratic Republic of the Congo did not indicate any addi-
tional basis of jurisdiction in its request for provisional measures.

4. At the hearing of 22 November 2000, in its second round of oral
argument, the Democratic Republic of the Congo contended that

“Prima facie, the Court’s jurisdiction cannot be contested. It
derives clearly from the optional declarations recognizing as com-
pulsory the jurisdiction of the Court made by the Kingdom of Bel-
gium and the Democratic Republic of the Congo on 3 April 1958
and 8 February 1989, respectively, which are appended to this
statement and which appear to contain no reservation.” (Order,
para. 41).

5. On 23 November 2000, Belgium objected “to the invocation
of a basis of jurisdiction . . . in the second round of oral arguments”,
and supported its contention citing jurisprudence of the Court (Order,
paras. 45, 62).

6. As recalled by Belgium, the Court stated on 2 June 1999:

“42, Whereas after it had filed its Application Yugoslavia further
invoked, as a basis for the Court’s jurisdiction in this case, Article 4
of the Convention of Conciliation, Judicial Settlement and Arbitra-
tion, between Belgium and the Kingdom of Yugoslavia, signed in Bel-
grade on 25 March 1930; whereas Yugoslavia’s ‘Supplement to the
Application’, in which it invoked this new basis of jurisdiction, was
presented to the Court in the second round of oral argument (see
paragraph 14 above); and whereas Yugoslavia gave no explanation

33
212 ARREST WARRANT (SEP. OP. PARRA-ARANGUREN)

of its reasons for filing this document at this stage of the proceed-
ings;

43. Whereas Belgium, referring to Article 38, paragraph 2, of the
Rules of Court, argues as follows:

‘It follows clearly that it is unacceptable, as in this case, to
introduce a new ground in extremis supplementing an essential
point in the arguments on the prima facie jurisdiction of the
Court. Moreover, we may ask ourselves why the Federal Repub-
lic of Yugoslavia, which is deemed to be aware of the treaties to
which it claims now to have succeeded, thought it unnecessary,
contrary to the requirement of the principle of the sound admin-
istration of justice and of the provisions of Article 38 which
I have just cited, to include this ground when filing its Applica-
tion’:

and whereas Belgium accordingly asks the Court, ‘primarily, to
strike this ground from the proceedings’; whereas Belgium contends
‘in the alternative’ ‘that the Convention of 1930 confers jurisdiction
not on [the] Court, but on the Permanent Court of International Jus-
tice’, and whereas it contends that Article 37 of the Statute is with-
out effect here; and whereas Belgium states ‘in the further alternative
... that, under the terms of [the] Convention [of 1930], recourse to the
Permanent Court of International Justice is a subsidiary remedy’,
and whereas it points out that Yugoslavia ‘has failed to exhaust the
preliminary procedures whose exhaustion is a necessary condition
for seisin of the Permanent Court of International Justice’;

44. Whereas the invocation by a party of a new basis of jurisdic-
tion in the second round of oral argument on a request for the indi-
cation of provisional measures has never before occurred in the
Court’s practice; whereas such action at this late stage, when it is not
accepted by the other party, seriously jeopardizes the principle of
procedural fairness and the sound administration of justice;
and whereas in consequence the Court cannot, for the purpose of
deciding whether it may or may not indicate provisional measures
in the present case, take into consideration the new title of jurisdic-
tion which Yugoslavia sought to invoke on 12 May 1999.” (Legality
of Use of Force ( Yugoslavia v. Belgium), Provisional Measures, Order
of 2 June 1999, I. C.J. Reports 1999, pp. 138-139, paras. 42-44.)

7. In a different Order, rendered on the same day, 2 June 1999, the
Court confirmed that it could not take into consideration the new title of
jurisdiction advanced in the second round of oral pleadings. There it was
stated:

“42. Whereas after it had filed its Application Yugoslavia further
invoked, as basis for the Court’s jurisdiction in this case, Article 4 of
the Treaty of Judicial Settlement, Arbitration and Conciliation

34
213

8.

ARREST WARRANT (SEP. OP. PARRA-ARANGUREN)

between the Netherlands and the Kingdom of Yugoslavia, signed in
The Hague on 11 March 1931; whereas Yugoslavia’s ‘Supplement to
the Application’, in which it invoked this new basis of jurisdiction,
was presented to the Court in the second round of oral argument
(see paragraph 14 above); whereas Yugoslavia gave no explanation
of its reasons for filing this document at this stage of the proceed-
ings; and whereas Yugoslavia argues that, although the procedure
provided for in Article 4 of the 1931 Treaty has not been strictly fol-
lowed, ‘the Court, like its predecessor, the Permanent Court of
International Justice, has always had recourse to the principle accord-
ing to which it should not penalize a defect in a procedural act which
the Applicant could easily remedy’;

43. Whereas the Netherlands objects to the late presentation by
Yugoslavia of this basis of jurisdiction; whereas the Netherlands
argues that the Treaty of Judicial Settlement, Arbitration and
Conciliation of 11 March 1931 is no longer in force between the
Netherlands and Yugoslavia; whereas the Netherlands observes
that it is not a party to the 1978 Vienna Convention on the Suc-
cession of States in respect of Treaties and that, in contrast with a
number of other bilateral treaties concluded with the former Socialist
Federal Republic of Yugoslavia, no provisional mutual agreement
has been reached on the continued validity of the 1931 Treaty;
whereas the Netherlands further argues that Yugoslavia has not
complied with the procedural requirements of Article 4 of the Treaty,
in particular the period of notice of one month;

44. Whereas the invocation by a party of a new basis of jurisdic-
tion in the second round of oral argument on a request for the indi-
cation of provisional measures has never occurred in the Court’s
practice; whereas such action at this late stage, when it is not
accepted by the other party, seriously jeopardizes the principle of
procedural fairness and the sound administration of justice;
and whereas in consequence the Court cannot, for the purpose of
deciding whether it may or may not indicate provisional measures
in the present case, take into consideration the new title of juris-
diction which Yugoslavia sought to invoke on 12 May 1999.” (Legal-
ity of Use of Force (Yugoslavia v. Netherlands), Provisional
Measures, Order of 2 June 1999, 1 C.J. Reports 1999, pp. 556-557,
paras. 42-44.)

Notwithstanding the above-mentioned decisions, the Court adopts

a different position in the present case and maintains that the invocation
by Congo of the optional clause declarations in the second round of oral
argument was not likely seriously to jeopardize the principle of pro-
cedural fairness and the sound administration of justice (Order,
paras. 63-64).

9.

As first argument in support of its new position, the Court recalls

that Article 38, paragraph 2, of the Rules of Court requires that “[t]he

35
214 ARREST WARRANT (SEP. OP. PARRA-ARANGUREN)

application shall specify, as far as possible the legal grounds upon which
the jurisdiction of the Court is said to be based” (emphasis added by the
Court). However, in my opinion, this is not a good reason, because that
paragraph was in force in June 1999 and it did not prevent the Court
from reaching a different conclusion in the above-mentioned cases.

10. Secondly, paragraph 63 of the Order states that “it is in any event
for the Court to ascertain in each case whether it has jurisdiction”; but,
in my opinion, this task of the Court is different from making researches
of its own to discover possible grounds of jurisdiction not indicated by
the parties.

11. In the third place, the Court maintains that the optional clause
declarations made by Belgium and the Democratic Republic of the
Congo are “within the knowledge both of the Court and of the Parties”,
because they were duly deposited with the Secretary-General of the
United Nations, who transmitted copies thereof to the Court and to all
the States parties, and because they are reproduced in the Yearbook of
the Court. However, in my opinion, neither possible knowledge of the
optional clause declarations made by the Parties nor their reproduction
in the Yearbook of the Court incorporate them as part of the Application
filed by the Democratic Republic of the Congo against Belgium.

12. Finally, the Court states that,

“having regard to the terms in which the Application was formu-
lated and to the submissions presented by the Congo, Belgium could
readily expect that the declarations made by the two Parties would
be taken into consideration as basis for the jurisdiction of the Court
in the present case” (Order, para. 63);

that Belgium was in a position to prepare and put forward any such argu-
ment as it thought fit in this regard; and that therefore Belgium was not
prejudiced by the fact that the Democratic Republic of the Congo invoked
its optional clause declarations in the second round of oral argument. In
my opinion, these statements may only be considered wishful thinking
not supported by the records.

13. Moreover, the Democratic Republic of the Congo indicated its
optional clause declaration as a ground for the jurisdiction of the Court
in three separate Applications filed by it in the Registry on 23 June 1999
(cases concerning Armed Activities on the Territory of the Congo ( Demo-
cratic Republic of the Congo v. Uganda), {Democratic Republic of the
Congo v. Burundi) and (Democratic Republic of the Congo v. Rwanda)).
The Democratic Republic of the Congo did not proceed in the same way
in the present case and has given no explanation for indicating its
optional clause declaration as a ground for the jurisdiction of the Court
in the second round of oral argument. Therefore, in my opinion, it can-
not be taken into account by the Court.

36
215 ARREST WARRANT (SEP. OP. PARRA-ARANGUREN)
14. For all the above reasons, in my opinion the Court cannot take
into consideration the invocation made by the Democratic Republic of

the Congo of its own optional clause declaration in the second round of
oral argument as a new title to support the jurisdiction of the Court.

(Signed) Gonzalo PARRA-ARANGUREN.

37
